Exhibit GAMECORP LTD. AND SUBSIDIARIES (FORMERLY KNOWN AS EIGER TECHNOLOGY INC.) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDING June 30, 2008 Unaudited, prepared by Management (Stated in Canadian Dollars) The unaudited interim consolidated financial statements of Gamecorp Ltd. (the “Company”) have not been reviewed by the auditors of the Company. This notice is being provided in accordance with section 4.3(3)(a) of the National Instrument 51-102 Continuous Disclosure Obligations. GAMECORP LTD. AND SUBSIDIARIES CONTENTS Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5-17 GAMECORP
